Mr. Justice Thomas delivered the opinion of the court: This claim is filed by Will county, Illinois, for $213.75 paid out by claimant for costs, fees and expenses incurred in the prosecution of Howard Johnson, alias Howard Talbert, for the murder of Jerry Meyers on September 15, 1925. At the time of the killing - both Johnson and Meyers were serving sentences in the State Penitentiary at Joliet, and the murder was committed in said penitentiary. Johnson was indicted for murder by the Will county grand jury at the September term, 1925, of the Circuit Court, and at the same term he was arraigned and plead not guilty. After a jury was empaneled he withdrew this plea and plead guilty to the charge of murder, and was sentenced to the penitentiary for his natural life. The Attorney General has filed a statement on behalf of the State, and attached as an exhibit to his statement a letter from the Warden of the State Penitentiary at Joliet, in which he admits the facts alleged in the claimant’s declaration and consents to an award in favor of claimant in the sum of $213.75, the amount claimed in the' declaration. Under the provisions of Section 39 of Chapter 108 of Hurd’s Revised Statute of 1917 and the admitted facts in this case, claimant is entitled to be reimbursed by the State for the amounts paid out by it on account of the prosecution of Johnson, and we therefore allow claimant an award in the sum of $213.75.